      Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 1 of 18


                                                                                     tr.tLEI)
                                                                                          OISJB|     T COURT
                                                                              UNITED STATES
                                                                               AAUOUEEOUE, NB^I ME)(@
                        IN THE LINITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO
                                                                               IIITCI.IELL R. ELFERS
UNITED STATES OF AMERICA,                                                               CLERK

                      Plaintifl

       vs.

THE CITY OF ALBUQUERQUE,                                     No. CIV. 14-1025 JB\SMV

                      Defendant,
       vs.

THE ALBUQUERQUE POLICE
OFFICERS' ASSOCIATION,

                      Intervenor.

                        STIPULATED ORDER ESTABLISHING A}I
                       EXTERNAL FORCE II{VESTIGATION TEAM

       This matter comes before the Court on the Joint Motion of PlaintiffUnited States of

America and Defendant City of Albuquerque (collectively, the Parties), with the concurrence of

the Independent Monitor, for entry of this Stipulated Order, which requires the City to establish,

oo a temporary basis, an External Force Investigation Team (EFIT) to assist the Albuquerque

Police Deparhnent (APD) in conducting investigations of Level 2 and Level 3 uses of force by

APD ofEcers, while also assisting APD with improving the quality of its own Intemal Affairs

(IA) force investigations. This Stipulated Order also requires the City to improve APD's IA

processes, increase the number APD    IA force investigators, and provide additional training to

APD's IA force investigators. The Parties intend the measrues in this Stipulated Order to ensure

high-quality, timely investigations of Level 2 and Level 3 force incidents, and to address the

investigative deficiencies in APD's IA force invesfigations identified in the Independent
      Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 2 of 18




Monitor's Twelfth Report, Doc. 652. The Court approves this Stipulated Order and enters it              as


an Order of the Court.

A. Establishment       of the External Force Investigation Team

   1.   The City shal1 establish an EFIT to guide and direct IA force personnel, and when

        necessary, conduct investigations of Level 2 and Level 3 uses of force; provide written

        assessments     ofIA   investigations carried out by IA force personnel; and provide written

        feedbackonlAforcepersonnel'sworkproduct. SeeDoc.465-1 fl48(definingLevel2

        and Level 3 uses offorce).

   2.   For the purposes ofthis Order,     "IA force personnel" includes IA force investigators     and

        supervisors, other than IA Commanding Offrcers; "investigations of Level 2 ardLevel3

        uses   offorce" include both investigations and the review ofinvestigations by supervisors;

        and "Independent Monitor" may include members of the Independent Monitoring Team.

   3.   EFIT shall be overseen by an Administrator. The City shall empower the EFIT

        Admiaistrator to hire and retain the staff necessary to fulfill the requirements of this

        Order. It is anticipated that the EFIT Administrator will hire and retain       a number   of

        Investigators, as well as admiaistrative support staff and Supervisors, as necessary to

        fulfilt   the duties under the EFIT Administrator's contract with the   City.   The EFIT

        Administrator shall ensure that a sufficient number of EFIT Investigators to meet the

        requirements ofParagraph 17 ofthis Order are physically present in Albuquerque and

        able to respond to the scene    oflevel   2 and Level 3 uses offorce.

   4.   The EFIT Administrator shall have experience and expertise in investigating law

        enforcement misconduct, the constitutional standards for police ofEcers' use offorce, and

        systems reform     litigation. The EFIT Supervisors and Investigators shall have experience
     Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 3 of 18




     and expertise in investigating law enforcement misconduct and the constitutional

     standards for police officers' use of force. Neither the EFIT Administrator, Supervisors,

     nor Investigators shall have any current or previous employment relationship or contract

     for services with APD or the City.

5. The   City shall contract with the EFIT Administrator and fund the operations of EFIT in

     accordance with its Public Purchases Ordinance, specifically, ROA 1994, $ 5-5-20(U)

     (exempting "[c]ontracts and expenditures in connection with court or administrative

     proceedings, including, but not limited to, experts, mediators, interpreters, translators,

     court reporters, process servers, witness fees, and printing and duplicating ofmaterials

     for filing" from competitive requirements of the article), or any other appropriate

     provision ofthe Public Purchases Ordinance.

6.   The City shall widely publish a request for letters of interest for the EFIT Administrator

     nolaterth*M*ffi2orrm
7.   The City shall accept input frdln thb United States Department of Justice (DOJ) as the

     City solicits EFIT Administrator candidates and on the candidate that the City ultimately

     selects. DOJ shall provide input within two (2) weeks of receiving information about the

     candidates, unless otherwise agreed by the City and DOJ.

8.   The contract between the EFIT Administrator and the City shall include all standard

     terms for City contracts.

9. Within two weeks of the EFIT Administrator's selection, the City and DOJ shall file a

     notice with the Court to inform the Court of the Administrator's identity and professional

     background.
  Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 4 of 18




10. The    City shall enter into   a contract   with an EFIT Administrator no later than May 3,

   2021.

11. Within one month of the EFIT Administrator's selection, the City and the EFIT

   Administrator shall establish protocols for how APD IA and EFIT will coordinate on

   investigations of Level 2 and Level 3 uses of force. At a minimum, the protocols           will

   specifr procedures for coordinating the work           ofIA   force personnel and EFIT personnel;

   and how APD        IA will transmit investigative files to EFIT. The protocols will speciff that

   EFIT shall not assist APD IA with investigations of Level 2 and Level 3 uses of force for

   which the investigatory deadlines established by the Court-Approved Settlement

   Agreement (CASA), APD policy, and the Collective Bargaining Agreement between the

   City and the Albuquerque Police Officers' Association (CBA) have expired at the time

   that EFIT begins providing services. The protocols shall be submitted to DOJ and the

   Independent Monitor for review and comment pursuant to the procedures of Paragraphs

   147 arrd 148     ofthe CASA. Doc. 465-l          at 49-50.

Staffing    ofIA Force Investigators; Technical Assistance
12. The    City shall ensure that APD maintains at least twenty-five (25) force investigators
                                                                                                     -

   assigned to IA, unless and until APD can demonstrate by an intemal staffing analysis that

   fewer investigators are necessary to timely investigate all Level 2 and Level 3 uses of

   force.

13. The Independent     Monitor has provided and will continue to provide extensive technical

   to the City regardiag IA processes, including the period before an EFIT administrator is

   selected.
     Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 5 of 18




   14. Based on the      techlical assistance set forth in Paragraph 13, within two months of the

         entry of this Order, the City will submit a proposed written IA investigative process to

         DOJ and the lndependent Monitor. DOJ and the Independent Monitor will have 14 days

         to submit proposed revisions to the written IA investigative process. The City will have

         seven days to agree to or rdject any proposed revisions. After the City, DOJ, and the

         Independent Monitor reach agreement on the proposed written IA investigative process,

         the written   IA investigative process shall be filed with the Court. If the City, DOJ,   and

         the Independent Monitor cannot reach an agreement on the proposed written        IA

         investigative process, the City or DOJ may submit the matter to the Court for resolution.

   15.   After APD implements the written IA investigative process, the Independent Monitor will

         spend an additional week providing intensive technical assistance, in addition to the

         extensive technical assistance provided to date.

   16. The   City shall endeavor to negotiate longer investigative deadlines with the recognized

         exclusive representatives ofrelevant bargaining agreements. Nothing inthis order

         requires the City to violate the Labor Management Relations Ordinance or any collective

         bargaining agreement.

C. Investigations of Level      2 and Level 3 Uses of tr'orce

   17. From the date the     EFIT contractor begins services and subject to EFIT staffing levels,

         APD and EFIT will both deploy investigators to the scene for every Level 2 and Level 3

         use of force, unless APD deploys an APD       IA investigator who has satisfied the

         requirements of Paragraph 35.

   18. APD    IA investigators shall   act as the lead on-scene investigators for all Level 2 and

         Level 3 uses offorce and shall be primarily responsible for conducting the on-scene
  Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 6 of 18




   requirements of CASA Paragraphs 69(a), (b), (c), (d), and (e) (Doc.465-l at27),

   including but not limited to:

      a, ."rpoId to the scene and consult with the on-scene supervisor to ensure that all
               personnel and subject(s) ofuse offorce have been examined for injuries, that the

               use   offorce has been classified according to APD's classification procedures, that

               subject(s) have been interviewed for complaints of pain after advising the

               subject(s) ofhis or her rights, and that all officers and/or subject(s) have received

               medical attention, if applicable;

      b,       ensure that all evidence to establish material facts related to the use   offorce,
          '    including but not limited to audio and video recordings, photographs, and other

               documentation ofinjuries or the absence ofinjuries is collected;

          c.   ensure that a canvass for, and interview of, witnesses is conducted. In addition,

               witnesses should be encowaged to provide and sign a written statement in their

               own words;

          d.   ensure, consistent with applicable law, that all officers witnessing a Level 2 or

               Level 3 use of force by another officer provide a use of force narrative of the facts

               leading to the use of force;

      e.       provide a written admonishment to involved and witness office(s) to the use of

               force that they are not to speak about the force incident with anyone until they are

               interviewed by [an] . . . investigator. . ..

19. The   City shall transmit all documents, evidence, and investigative notes created or

   obtained by the on-scene investigator(s) to EFIT within 72 hours ofthe use of force, and
  Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 7 of 18




   on an ongoing basis as additional evidence is provided. EFIT will acknowledge receiving

   all forwarded investigative documents, evidence, and notes.

20. IA force personnel and EFIT personnel shall jointly conduct investigations of all Level 2

   and Level 3 uses of force, subject to the exception in Paragraph         23. IA force personnel

   and EFIT personnel    shalljointly investigate and review all Level 2 and Level 3 uses of

   force in a manner that is consistent with the requirements of the CASA, APD policy, and

   the CBA.

21. EFIT shall have full, direct, and timely access to APD staff, employees, facilities,

   documents, data, and evidence to the extent necessary to       fulfill   the requirements of this

   Order. EFIT shall coordinate with APD and its legal counsel to access personnel,

   facilities, and documents in   a reasonable   manner. Should APD or its legal counsel

   decline to provide EFIT with access to documents or data based on privilege, APD shall

   inform EFIT, DOJ, and the Independent Monitor that it is withholding documents or data

   on this basis, and shall provide EFIT, DOJ, and the Independent Monitor with a log

   describing the documents or data and the basis of the privilege.

22.For each use offorce investigation, EFIT shall evaluate the quality ofIA force

   personnel's investigations and immediately notify APD and APD's legal counsel of any

   deficiencies or misconduct by IA force personnel related to their investigations. APD

   shall promptly address these dehciencies or misconduct through corrective action or

   discipline, consistent with the CASA, APD policy, and the CBA.

23. EFIT shall be authorized to complete investigations and supervisory reviews          of

   investigations of Level 2 and Level 3 uses of force without the involvement of IA force

   personnel   if either of the following conditions   are met:
  Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 8 of 18




       a.   EFIT or APD has alleged that the IA force personnel assigned to the investigation

            has committed misconduct in the course of the investigation, and EFIT believes

            that the IA force personnel's continued participation in the investigation is likely

            to undermine the integrity of the investigation; or

       b.   EFIT or APD believes that deficiencies in the tactics or work product of the IA

            force personnel assigned to the investigation is likely to prevent the investigation

            from being completed within the deadlines provided for in the CASA, APD

            policy, and the CBA.

24.EFIT shall provide written notice to DOJ, APD, and the Independent Monitor when EFIT

   exercises its authority under ParagraphZ3 to complete investigations of Level 2 and

   Level 3 uses of force without the involvement of IA force persorurel. EFIT's notice shall

   explain in writing the grounds for its actions. If DOJ or the City believes that EFIT's

   actions were improper, they     will   seek to resolve the matter   with EFIT and the other party.

   If DOJ, APD,    and EFIT cannot reach a resolution, DOJ or the Crty may bring the matter

   before the Court for resolution.

25. APD and EFIT shall identify all misconduct that occurred during the course of each use

   of force incident and provide information about all misconduct that it identifies to APD,

   for the purposes of screening, assigrring an intemal affairs number, and tracking by APD

   IA. IA force personnel    and EFIT personnel shall complete the investigation of all

   misconduct related to the use of force, and APD IA shall complete the investigation of all

   misconduct not related to the use of force.

26. EFIT shall complete its investigations within 60 days of receiving on-scene investigation

   materials from APD. At the conclusion of each investigation, IA force personnel and
     Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 9 of 18




      EFIT personnel shall prepare ajoint investigative report, consistent with the requirenients

      of the CASA and APD policy. In the report, IA force personnel and EFIT personnel shall

      recommend a determination of whether each use of force complied with APD policy and

      state and federal   law. For   any use of force for which the investigation determines that an

      officer violated APD policy or state or federal law, IA force personnel and EFIT shall

      recommend appropriate corrective and/or disciplinary action, consistent with the CASA

      and APD policy.

   27. An IA Commanding Officer shall review each investigative report and recommendation,

      and state in writing whether he or she concurs with the report and recommendation's

      findings of whether the use of force complied with policy; the recommended disposition

      of any misconduct allegations; and any recommended corrective and/or disciplinary

      action. The IA Commanding Officer shall explain any concrurence or non-concwrence

      in writing. Any recommended discipline resulting from an investigation will be reviewed

      by APD's executive staff consistent with APD policy.


D. Role of the Independent Monitor with Regard to EFIT

   28. The Independent Monitor shall assist APD, DOJ, and the EFIT Administrator as the EFIT

      is established by, at a minimum:

          a.   orienting EFIT regarding CASA requirements and relevant CASA compliance

               deficiencies by APD;

          b.   providing technical assistance to EFIT regarding the Independent Monitor's

               compliance assessment methodology; expectations regarding EFIT's processes,

               work product, and records productioq and other relevant matters, as the EFIT

               Administrator and the Independent Monitor deem appropriate; and
         Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 10 of 18




                 c.   conducting informal assessments of force investigations completed with EFIT's

                      involvement, particularly in the early stages of EFIT's implementation, to ensure

                      that investigations completed with EFIT's involvement comply with CASA

                      requirements regarding the quality of force investigations. The Independent

                      Monitor shall convey t}re outcome of these informal assessments to the EFIT

                      Administrator, APD, and DOJ.

     29.The City recognizes that the requirements of Paragraph 28 ofthis Order are beyond the

              scope of the Independent Monitor's duties under the CASA and the City's annual budgets

              for the Independent Monitor's services under the CASA. The City shall therefore enter

              into separate compensation agreements with the Independent Monitor for the provision     of

              the services required by Paragraph 28 ofthis Order, as described in Paragraph 334 ofthe

              CASA.

     30. The Independent Monitor shall conduct formal compliance assessments of force

              investigations completed with EFIT's involvement as it would investigations completed

              by APD. Except for the requirements of Paragraph 28 of this Order, this Order is not

              intended to, and does not, alter the responsibilities or authority ofthe Independent

              Monitor under the CASA.

E.   Remedial Action Plan

     3   I.   Within five months of the start date of the contract with EFIT, the City shall draft a

              remedial action plan for IA force investigations and submit it to DOJ, the Independent

              Monitor, and the EFIT Administrator. The plan will identifu concrete actions that the

              City and EFIT will take to improve the quality and timeliness of investigations of Level 2

              and Level 3 uses of force by   IA.   The Independent Monitor may recommend changes or


                                                         l0
 Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 11 of 18




   approve the plan consistent with the requirements of Paragraph 147 of the        CASA. After

   the Independent Monitor approves of the plan, the City shall file it with the Court.       If
   either the City, DOJ, or both disagree with the Monitor's recommendations, such party or

   parties may file the plan with the Court and move for its approval.

32. After   filing a joint remedial action plan or after the Court approves the plan, and until the

   plan has been fully implemented, the City shall file brief reports to the Court, due every

   tbree months from the date the remedial action plan was filed, to inform the Court         of

   progress in implementing the plan, any barriers to implementation that it has faced, and

   any modifications to the plan that may be necessary. The City's quarterly reports        will

   include, at a minimum:

       a.    a summary of the   City's progress regarding the implementation of the written IA

             investigative process required by Paragraph 14, including a summary of the

             intensive technical assistance provided by the Independent Monitor;

       b.    a summary of written evaluations by EFIT of the quality of      IA force investigators'

             investigations during the previous quarter;

       c.    a sunmary of written feedback by        EFIT of IA force investigators' work product

             during the previous quarter;

       d.    any formal training that   IA force investigators received during the previous

             quarter;

       e.    the number   offorce investigators assigned to IA and, ifAPD     has not yet retained

             25 force investigators, the steps that APD will take in the next quarter to achieve

             full staffrng;




                                                l1
      Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 12 of 18




            f.   the number of investigations or reviews of investigations that EFIT completed

                 without the involvement of IA force personnel, pursuant toParugraph23;

                 the number    ofIA   force investigators conducting investigations independent ofthe

                 EFIT, pursuant to Paragraph 35; and

                 for Level 2 and Level 3 force investigations:

                     i.    the number of investigations initiated during the previous quarter;

                    ii. the number of investigations     completed during the previous quarter;

                    iii.   the average and mean number of days from initiation to completion for the

                           investigations completed dwing the previous quarter;

                    iv.    the number of investigations during the previous quarter that were

                           completed withinthe deadlines required by the CASA, APD policy, and

                           the CBA; and

                    v.     the number of investigations during the previous quarter that were not

                           completed within the deadlines required by the CASA, APD policy, and

                           the CBA.

F.   Training of IA Force Personnel

     33. Subject to extensions necessary due to CoVlD-l9-related restrictions and availability,

        and subject to the approval ofthe proposed contractor by the by the Monitoring Team

        and DOJ, within three months of the entry of this Order, APD shall identify and hire a

        contractor to who shall, in concert with APD's Academy, develop and provide training to

        IA force personnel     on conducting high-quality and timely force investigations. This

        training shall be developed, approved, and provided consistent with APD policy and the

        CASA, and shall incorporate problem-solving, experiential adult-learning principles.


                                                    t2
     Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 13 of 18




      This haining shall be subject to review and approval by the Independent Monitor and

      DOJ.

G. Returning Responsibility for Full Investigations of Level2 rnd Level 3 Uses of Force to

   APD

   34. An   IA Commanding Officer and EFIT shall prepare written evaluations of each

       investigator and supervisor who are assigned as IA force personnel on a quarterly basis.

       These evaluations shall be considered confidential consistent with City Personnel Rules

       and Regulations and state law, but shall be provided to the Monitor and DOJ upon

       request and shall be kept confidential pursuant to the requirements ofParagraph326            of

       the CASA. These evaluations shall include, at a minimum:

            a.   a description   of the nature and extent of all training provided to the IA fbrce

                 investigator or supervisor during the previous quarter;

            b,   a summary of written assessments by EFIT         of the quality of the IA force

                 investigator's or supervisor's investigations;

            c.   a srunmary of written feedback by EFIT on the       IA force investigator's or

                 supervisor' s work product;

            d.   a description   of any allegations that the IA force investigator or supervisor

                 committed misconduct related to their investigations during the previous quarter,

                 including how the allegation was ultimately resolved;

            e.   thenumberofthelAforceinvestigator'sorsupervisor'sinvestigationsfromthe

                 previous quarter in which the IA force investigator or supervisor failed to satisfu

                 CASA requirements for investigations, compared to the number of investigations

                 that the IA force investigator or supervisor conducted during the previous quarter;


                                                     l3
 Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 14 of 18




       f.   an evaluation   ofthe IA force investigator's or supervisor's overall performance;

            and

       g.   any actions that will be taken during the following quarter to improve the IA force

            ilvestigator's or supervisor's performance.

35. APD may transfer responsibility for conducting full investigations of Level2 and Level 3

   uses   offorce from EFIT to lA force personnel only after      a   quarterly evaluation

   demonstrates:

       a.   that the IA force investigator or supervisor has received training on all aspects   of

            Level.2 and Level 3 force investigations;

       b.   that the IA force investigator or supervisor has regularly conducted high-quality

            investigations for at least two months, as demonstrated by EFIT's written

            assessments of the investigations;

       c,   that the   IA force investigator or supervisor regularly   produces high-quality work

            product, as demonstrated by EFIT's written feedback;

       d.   that the   IA force investigator or supervisor   has not committed misconduct    dwing

            the course ofinvestigations; and

       e.   that 95% ofthe IA force investigator's or supervisor's investigations from the

            previous quarter satisfied all CASA requirements for investigations.

36. APD shall     notifi the EFIT Admiaistrator in writing two weeks before APD intends to

   transfer sole responsibility for conducting fuIl investigations of Level 2 and Level 3 uses

   of force from EFIT to an IA force investigator or supervisor. The EFIT Administrator

   shall promptly notifu the City, APD, DOJ, and the Independent Monitor in writing if the

   EFIT Administrator determines that the IA force investigator or supervisor does not meet


                                                t4
 Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 15 of 18




   the qualifications identified in Paragraph 35 of this Order.   fiecity,      APD, DOJ, the

   Independent Monitor, and the EFIT Administrator shall confer about any disagreements

   between APD and the EFIT Administrator regarding the qualifications of any IA force

   investigator or supervisor to take responsibility for conducing full investigations of Level

   2 and Level 3 uses of force. The City and DOJ shall seek to resolve any such

   disagreements. If the City and DOJ are unable to resolve such disagreements, they may

   bring the matter before the Court for resolution.

37.The City and DOJ anticipate that APD will take responsibility for conducting tull

   investigations   oflevel 2 and Level   3 uses   offorce overtime   as   individual IA force

   investigators and supewisors meet the qualifications identified in Paragraph 35.

38. The City win endeavor to ensure that the responsibility for conducting full investigations

   of Level 2 and Level 3 uses of force returns entirely to APD within nine (9) months of

   EFIT beginning to provide services. Within six (6) months of the EFIT beginning to

   provide services, the Parties will evaluate the progress of APD, to include considering

   whether the EFIT is contributing to improvements in the progress of APD to meet the

   requirements of the CASA. Based on this evaluatiorq the Parties will file a status report

   with the Court within seven (7) months of the EFIT beginning to provide services,

   indicating whether the services of the EFIT should extend beyond nine (9) months.

39. The City and DOJ agree to   jointly ask the Court to terminate this Order once there     are a

   suffrcient number of IA force personnel who have met the qualifications identified in

   Paragraph 35 to complete all   fulI investigations of Level 2 and Level 3 uses of force

   within the timelines required by the CASA, APD policy, and the CBA.




                                              15
     Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 16 of 18




   40. Notwithstanding Paragraph 39 of this Order,         if   the Independent Monitor, after conducting

       the informal assessments required by Paragraph 28(c) of this Order, or the formal

       assessments required by the CASA, determines that EFIT regularly fails to conduct

       investigations consistent with CASA requirements and APD policy, the City, with the

       concurrence of DOJ, may seek to terminate its contract with EFIT, and the Parties may

       seek to   modify this Order accordingly.

   41, If the City and DOJ are unable to reach agreement about asking the Court to terminate

       this Order, either Party may seek to terminate this Order. In the case of termination

       sought by the City, prior to filing a motion to terminate, the City agrees to notify DOJ in

       writing when the City has determined that there are grounds for termination of this Order.

       Thereafter, the City and DOJ shall promptly confer about the City's assertions. If, after a

       reasonable period of consultation and the completion of any audit or evaluation that DOJ

       and/or the Independent Monitor may wish to undertake, the City and DOJ cannot resolve

       any disagreements, the City may file a motion to terminate this Order.          If the City moves

       for termination of this Order, DOJ will have 60 days after the receipt of the City's motion

       to object to the motion. If DOJ does not object, the Court may grant the City's motion.

       If DOJ objects,   the Court   will hold a hearing   on the motion, and the burden shall be on

       the City to demonstrate that it has ful1y complied with this Order and that the grounds for

       termination ofthis Order are supported by a preponderance ofthe evidence.


       The Cor.ut recognizes and approves of t}te measures in the Stipulated Order as good faith

eftorts by the Panies to address investigative deficiencies in APD's force investigations, as

identified by the lndependent Monitor in his Twelfth Report, and therefore approves this

Stipulated Order as an Order of the Court.


                                                   16
     Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 17 of 18




       THEREFORE,

       IT IS ORDEITED that the Panies' Joint Motion for Entry of Stipulated Order

Establishing an Extemal Force Investigation Team is approved, and the Stipulated Order is

hereby entered as an Order of the Coun.

       IT IS FURTHER ORDERED               that that the Court   will   retain jurisdiction to enforce the

provisions of the Order.




Counsel:
Fred J. Federici
  Acting United States Attomey
Elizabeth M. Martinez
  Assistant United States Attorney
United States Attomey's Office
Albuquerque, New Mexico

 --and--

Paul Killebrew
  Special Counsel
Corey M. Sanders
  Trial Attorney
Stephen M. Ryals
  Trial Attorney
Patrick Kent
  Trial Attorney
U.S. Department of Justice
Civil Rights Division
Special Litigation Section
Washington, D.C.

       Attorneys   for the United States



                                                   t7
     Case 1:14-cv-01025-JB-SMV Document 720 Filed 02/26/21 Page 18 of 18




Esteban A. Aguilar, Jr.
 CityAttomey
Lindsay Van Meter
  Managing Assistant City Attorney
Robyn Rose
   Assistant City Attomey
City of Albuquerque
Albuquerque, New Mexico

       Attorneys   for the City of Albuquerque




                                                 18
